MAYFIELD, J.—
(Concurring.) — I am not of the opinion that the proof in this case shows that a demand in writing was made on complainant, and that it refused to deliver possession. ‘The mortgagor to whom the demand was addressed was, at the time the demand was served upon him, the general manager of the corporation, and was holding possession of the lands for the corporation and not for himself. He testifies that he had collected the rent for the corporation before the demand was made upon him for the possession, and that, acting for the corporation, he declined to give possession, and that, after .the tenants had attorned to the purchaser, he sued them in attachment for the rent. Failing in this suit, he brought unlawful detain-er for and in the name of the corporation, against these tenants; and, failing in this, he acquired possession from the purchaser for the corporation, wrongfully and without authority. The evidence shows that in all these acts (the refusal after demand in writing, the bringing of the suits, etc.) he was acting for the corporation and not for himself or for his wife.
*232The mere facts that this writing was addressed to the mortgagor, and not to the corporation, when it was delivered to the agent and general manager of the corporation, that all the parties treated it as a demand upon the corporation, and that compliance was refused and declined by the agent and general manager of the corporation, for the corporation — this, to my mind, was a full compliance with the statute.
Moreover (if I should be in error on this phase of the case), it is certain that the purchaser was not required to demand the possession after he had acquired it. It is shown that the purchaser did acquire the possession within the ten days, and that he was in the actual possession thereafter, and successfully resisted two suits by the complainant corporation to regain the possession. The statute never contemplated that, when the purchaser obtains the possession, he must, notwithstanding this, in writing, demand the possession. This part of the statute cannot apply to a case where the purchaser or his vendee acquires the possession within ten days after the sale. However, if the statute should be so construed as to require a purchaser who is in actual possession, notwithstanding such possession, to demand the possession of the mortgagor or his vendee, still if the mortgagor or vendee in advance declines to deliver the possession, and is, in fact, bringing suits to recover possession, surely the law will not require the purchaser to do the foolish thing of making a written demand on a person who has already declined to surrender possession. Similar provisions of the same statute have been repeatedly so construed. The same statute requires the redemptioner to tender what is due or is necessary to redeem, before he has a right to redeem. Likewise, if the party to whom the tender *233should be made is absent from the state, or secrets himself so that tender cannot be made, these and similar conditions excuse an actual tender. The law never requires the doing of a useless or impossible thing. Other provisions of the statute have been treated like this one as to tender; and I see no reason why the provision as to demand for possession should not be given a like construction.